 



Exhibit 10.8

Supplements to Lease Contract

No: City Construction & Development WuJingZuZi (2003) No. 79

Lessor:

Guangzhou Urban Construction & Development Co., Ltd (hereinafter referred to as
Party A)

Lessee:

Guangzhou Media Message Technologies Inc. (hereinafter referred to as Party B)

This Supplement Contract is reached by and between both parties concerning house
lease by Party B from Party A for office use in accordance with the laws and
regulations of PRC on the principles of equality and mutual interests via
friendly negotiation.

Chapter 1 Address and Use of Property



1.1   Address and area of property: Building 10, New Creativity Mansion, No.
123, Tiyu West Road, Tianhe District, Guangzhou City with a leasing area of
1486.404 square meters. Party A shall provide the property to Party B with
status in quo.   1.2   If the leasehold area is less or more than that stated in
the Clause 1.1 of the supplement contract through actual measurement by
Guangzhou Housing Administration Bureau or other agencies approved by the local
government, the house rent shall be calculated by actual area with refund for
any overpayment or a supplemental payment for any deficiency.   1.3   Party A
agrees Party B to use the leasehold as office and operate legally without any
interference from Party A. Henceforth, if Party B applies the leasehold for
other purposes without written agreement given by Party A, Party A has the right
to interdict or terminate the supplement contract in advance and Party B shall
be responsible for all economical and legal liabilities.

Chapter 2 Term of Lease



2.1   The term of the supplement contract shall be 3 years since 26 September
2003 to 25 September 2006 with 3 months of fitment for exemption of rent (i.e.,
pay the rent since 26 December 2003).   2.2   If Party B terminates this
contract in 3 months advance written notice after completing 24 months rental
period, it can return the premises after settling all the payments and Party A
shall refund deposit to Party B without interest.

Chapter 3 Rent and Payment Method



3.1   The unit price of rent is 80 Yuan per square meter per month and monthly
rent is 118.912 Yuan. If the rent is calculated by natural month and the lease
term is less than a natural month, the rent of leasehold shall be counted by
“monthly rent x days of actual lease /30”.   3.2   Party B shall pay the lease
rent to Party A before the fifth day of each month (postponed to the first

 



--------------------------------------------------------------------------------



 



    working day after any legal holiday if there is), and Party A shall offer
legal tax invoices to Party B within 3 days since receiving the rent. On the
date of signing this supplement contract, Party B shall pay the rent for the
first two months (i.e., the rent for the period from 26 December 2003 to 31
January 2004) in the total of 142, 69404 Yuan.   3.3   The second method is
applied by Party B for rent payment:



(1)   Submit the payment at the Financial Office, Property Operation Department,
Building 13, No 189, Tiyu West Road, Guangzhou;   (2)   Bank transfer (Account
Name: Guangzhou Urban Construction and Development Co., Ltd; Account No:
4405-8130101-20000567-12; Opening Bank: Tianhe Sub-branch, Guangzhou, China
Construction Bank): Party B shall fax Party A the bank in slip before the fifth
day of every month, and the receipt is effective upon the confirmation from
Party A.

Chapter 4 Delivery of Property



4.1   Party A shall deliver the property in status quo to Party B on 26
September 2003 when the representatives from both parties shall be presented to
inspect the handover of leasehold and sign relevant confirmation letter.   4.2  
All electric equipment in the leasehold shall be installed by Party B at its own
cost.

Chapter 5 Performance Guaranty Money



5.1   Party B shall pay a Performance Guaranty Money equivalent to the amount of
2 months’ rent to Party A (i.e., RMB 237,824.00 Yuan).   5.2   When the
supplement contract expires or conditions of Clause 2.2 are met, and after, the
exactly amount of the Performance Guaranty Money without interest shall be
refunded from Party A to Party B within 14 days after Party B has settled all
the payment without violating any part of this supplement contract.   5.3   In
the event that Party A fails to deliver the property on 26 September 2003 and
Party B agrees to a postponed devilry, the lease commencement date shall be also
postponed accordingly, where an overdue delivery shall not be considered to be
committed by Party A. Nevertheless, if such inaction of Party A continues after
8 October 2003, Party B shall have the right to determine either rescinding this
supplement contract, where Party A shall refund the rent as well as the deposit
to Party B within seven days since being informed of the cancellation of this
contract without further compensation liability, or proceeding with this lease,
in which case Party A shall render a penalty as prescribed in Clause 12.1.

Chapter 6 Other Payment



6.1   All fees and charges arising during the actual operation period (including
fees for water and electricity usage) shall be paid by Party B at its own cost
to the concerned agencies on the basis of monthly actual usage.   6.2   Party B
shall pay the telephone installation fee and telephone charges to the
Telecommunication Bureau at its own cost.   6.3   Guangzhou Huigao Property
Management Co., Ltd is responsible for the property management of the leasehold.
After signing of this supplement contract, Party B shall register use of
property to the management office of this mansion and sign a Property Management
Contract. A monthly management

 



--------------------------------------------------------------------------------



 



    fee of 16 Yuan per square meter shall be paid directly to Management Company
(standards and scope of property management service are detailed in Property
Management Contract).   6.4   Each party shall be responsible for stamp tax and
registration fee occurred related to this supplement contract respectively
according to the government regulations.

Chapter 7 Rights and Obligations of Party A



7.1   Party A guarantees its genuine proprietorship of the property and use of
land where such property stands.   7.2   Party A shall provide two parking lots
to Party B free of charge in the term of this supplement contract.   7.3   Party
A shall provide the property to Party B as regulated in Article 4 and guarantee
the property up to the safe code and suitable for office use.   7.4   During the
lease term, Party A shall supply the right of use of the public area and
facilities of Floor 10, New Creativity Mansion to Party B free of charge. Any
reconstruction plan Party B intends to conduct at its own cost to the public
areas shall be approved by Party A in written form. Party B shall restore the
fitment and facilities of pubic areas to its original conditions before moving
out from the leasehold.   7.5   When Party B transacts various applications and
registrations, Party A shall provide relevant drawings, materials and all
necessary cooperation. Party B shall be responsible for such application and
registration procedures at its own cost.   7.6   Party A shall have the right
with consent given by Party B in advance to enter into the leasehold to inspect
its structure. In the valid period of this supplement contract, a written inform
shall be delivered to Party B to Party A for any intended maintenance
engineering to the leasehold’s structure. In such case, Party B shall provide
cooperation without justifiable reason and Party A shall give certain deduction
or exemption of the rent based on to what degrees its construction has
influenced operation of Party B.   7.7   During the lease term, Party A shall
inform Party B in written form of its intention to transfer the leasehold three
months in advance and Party B shall respond expressly to such intention of
transfer within ten days since its receipt, or otherwise, it shall be considered
to give up its preemption. Any change of leasehold’s proprietorship dose not
affect this lease by Party B. Party A guarantees to make the transferee familiar
with rights and obligations of both parties under this supplement contract. The
transferee shall be entitled to all rights and obligations of original lessor
since such transfer takes effective.   7.8   During the lease term, Party A
shall offer any necessary cooperation in case that Party B or its affiliated
enterprises that are actually using this leasehold are required to register to
the administrations for commerce and industry or the taxation bureau or to apply
for other relevant license or documents.   7.9   Party A shall be responsible
for maintenance and repair of main structure, wall, drainage facility, pipe,
wires and etc. and guaranty normal supply of water and electricity supply except
force majeure and other factors not caused by Party A.   7.10   After the
fitment project is completed, Party A shall assist Party B to pass the fire
fighting inspection and others required by the government.



7.11   Party A shall be responsible for all the losses of building and its
lessees and personal or assets safety due to its own fault.

 



--------------------------------------------------------------------------------



 



Chapter 8 Rights and Obligations of Party B



8.1   Party B shall not use the property for other purpose not specified by this
supplement contract without the written agreement of Party A and approval from
affiliated agencies of government. Party B pledges that all of its business
activities inside the leased property shall accord with laws and regulations of
China and not to carry any illegal activity, or otherwise, shall bear the legal
sequences arising out therein.   8.2   Party B shall pay all the rents and
charges to Party A as scheduled by this supplement contract in full amount.  
8.3   Any intended inner fitment to the leasehold of Party B shall not affect
its structural and use safety and the construction shall not be commenced unless
the engineering plan has been agreed upon by Party A and the management office
of the mansion and reported to the concerned authorities. If the fitment
involves connection, modification or move of air conditioning and fire fighting
systems, a written consent from the management office of the mansion is a must.
Such fitment project shall be undertaken by the appointed construction team by
the management office, the relevant costs payable by Party B. After completion
of the fitment, Party B shall report to the management office and the concerned
authorities for inspection so as to determine whether the construction meet up
to the approved criterion.   8.4   Except for the need of operation, Party B
shall not store any flammable and explosive in the leasehold and shall be
responsible for all the losses of the building and its lessee or accident that
endangers the safety of people’s body and finance caused by wrong use or breach
of duty of Party B.   8.5   During the lease term, Party B shall take charge of
the repair of the equipment and facilities as well as the repair and maintenance
of conditioner mainframe system.   8.6   Party A agrees that Party B may re-let
or sublet all or part of the leasehold to its affiliated institutions, which
shall have the same rights with Party B in the valid period of the supplement
contract. The affiliated institutions include Guangdong Sina Internet
Information Service Co., Ltd, Beijing Sina Information Technology Co., Ltd,
Beijing Sina Internet Information Service Co., Ltd, Beijing Sina Interactive
Advertising Co., Ltd, Beijing Star-Village.com Cultural Development., Co., Ltd ,
Star Village.com (Beijing) Internet Technology Ltd. and any other institutions
controlled directly or indirectly by Sina Group that Party B has informed Party
A in the written form in advance.   8.7   Party A possesses the legal property
right of Floor 9 of New Creativity Mansion. Party B shall have the preemptive
right to lease part or all of the leasehold in 12 months since the supplement
contract comes into effect under the following conditions:



(1)   Party A intends to lease this property;   (2)   If any third party intends
to lease this property, Party B shall express its willingness to accept such
lease or not within 10 working days since being notified in writing from Party
A;   (3)   The condition provided by Party B shall be superior to that of the
third party.   (4)   Both parties shall sign a written lease contract.

Chapter 9 Insurance



9.1   During the lease term, Party A shall be responsible for the insurance of
the chief structure of the building.   9.2   During the lease time, the
insurance against any and all assets devoted by Party B and its operations shall
be covered by Party B.

 



--------------------------------------------------------------------------------



 



Chapter 10 Expiration & Termination of Supplement Contract



10.1   During the lease term of this contract, the supplement contract may be
terminated in advance via negotiation by both parties.   10.2   Party A has the
power to terminate the supplement contract in advance and require compensation
from Party B for all its losses under either of the following conditions:



A.   Rent payment is overdue for over one month by Party B;   B.   Party B
applies the property for other use without written agreement of Party A;   C.  
Party B relets the property to others without written consent from Party A;   D.
  Party B applies the leasehold for any illegal activities that impair public
interests;   E.   The total default of water, electricity or property management
fees is more than one month’s rent.



10.3   If Party A has breached any guarantee or liability under this supplement
contract and fails to render any remediation in the remedy period noted by Party
B that results in abnormal use of the leasehold, Party B shall have the right to
terminate the supplement contract in advance and request compensation from Party
A for all its losses arising from therein.

Chapter 11 Relet and Treatment of Property after Expiration



11.1   Upon expiration of this contract, Party B shall propose extension of
lease in written form to Party A 3 months in advance if it intends. Under equal
condition, Party B shall have the priority to relet the leasehold.   11.2   When
the supplement contract expires, Party A agrees Party B to relet this leasehold
for another 2 years (i.e., from 26 September 2006 to 25 September 2008) under
the following conditions:



(1)   Party B proposes its releting intention to Party A 3 months prior to the
expiration of the supplement contract;   (2)   All articles and clauses of the
lease contract remains still except for those concerning agreements of rent;  
(3)   The specific amount of rent shall refer to the market standard (such as
the mansion) when both parties sign the relet contract. On the increasing of the
rent, the amplitude of releting rent shall be no more than 5% of that as
stipulated in this supplement contract;   (4)   Both parties sign a written
relet contract.



11.3   In case of termination in advance, cancellation or expiration of this
supplement contract, Party B shall return of the leasehold in a status when such
party moving from therein to Party A and have the right to remove and resume all
equipment and facilities invested by itself, excluding those that have been
inlaid into the main structure of the leasehold. Party B shall move all its
equipment and facilities out from the leasehold within 7 days since expiration
or advanced termination and cancellation of this supplement contract.

 



--------------------------------------------------------------------------------



 



Chapter 12 Default Liabilities



12.1   In the event that Party B cannot use the leasehold normally owing to
Party A’s overdue delivery or any other reasons, Party B shall be entitled to a
penalty equal to 2‰ of the monthly rent as well as right of recourse for any
loss arising from therein from Party A during such period.   12.2   In case that
Party B fails to pay the rent in full amount to Party A as prescribed in this
supplement contract, Party A shall have the right to collect a late fee
amounting to 2‰ of the monthly rent for each overdue day, as well as seek
compensation for any loss arising from therein from Party B.   12.3   Any
unilateral termination of this supplement contract shall be deemed as a breach
of this supplement contract except for the termination clause expressly stated
in this supplement contract. The breaching party shall compensate the other
party for any loss arising from advanced termination of this contract.   12.4  
In addition to the aforesaid stipulations contained in the previous clauses,
either party that violates this contract shall render corrective actions within
seven days since being notified by the other party, unless otherwise regulated
by this supplement contract, which if fails, the other party shall have a right
of recourse. Nevertheless, whether the non-breaching party gives notification of
breach to the breaching party shall not be considered as a precondition to claim
indemnity from breaching party.   12.5   Party B shall not throw this lease in
the first 24 months of the lease term. Otherwise, the deposit shall not be
refunded.

Chapter 13 Force Majeure



13.1   In the event that either party can neither continue to perform its
obligations under this contract for over thirty days nor render any remedy
within 30 days owing to any force majeure, including but without limitation to
explosion, fire, lightening, earthquake, typhoon, war, riot or civil strife, the
other party may propose termination of this supplement contract in written form.
In such case, either party shall be waived from any liabilities for breaching.
Simultaneously, Party A shall refund the deposit, the rent for the rest of lease
term as well as other payment to Party B.

Chapter 14 Notice & Its Delivery



14.1   Any notice in relation to this supplement contract shall be in writing in
Chinese language from one party to another party. The delivery time for such
notice shall be the delivered time if by any designated person, or confirming
time if by fax. Any notice delivered directly by designated person shall be
signed by the recipient and sealed with the company’s common seal and shall be
considered to have been delivered, if by mail, upon signing and receipt by any
recipient.

Chapter 15 Settlement of Disputes



15.1   Both parties shall seek settlement for any disputes taking place when
performing this supplement contract through consultation with goodwill, which if
fails, either party may file a suit to the competent people’ court for
settlement of such dispute.

 



--------------------------------------------------------------------------------



 



Chapter 16 Effectiveness of Supplement Contract & Miscellaneous



16.1   Both parties agree to do its best not to disclose this supplement,
especially those articles concerning the rent and other contents, to the mass
media or the public.   16.2   The conclusion, effectiveness, explanation,
performance and settlement of disputes of the supplement contract shall be
governed by the laws of People’s Republic of China. In case of any contradiction
between this supplement contract and the standard lease contract compiled by
Guangzhou Housing Administration Bureau, this contract shall prevail.   16.3  
This contract is made into 7 copies, 6 copies for Party A, 1 copy for Party B,
all with equal binding force.   16.4   Both parties may make other complements
to this supplement contract for any issue not covered by this contract with
reference to the relevant laws and regulations of the state, which shall have
equal binding force.   16.5   This supplement contract shall come to effect
since the date when being signed and sealed by the representatives of both
parties.

Lessor (Party A): Guangzhou Urban Construction and Development Co., Ltd
Legal address: Urban Construction Mansion, No.189, Tiyu West Road, Guangzhou
Authorized representative: /s/
Tel: 020-39-8799388

Lessee (Party B): Guangzhou Media Message Technologies Inc.
Legal address: Room 1201, Tian he Business Building, No 8 Zhong Shan AV.W
Guangzhou , China
Authorized representative: (Signature) /s/ Cai Fung
Tel: 020-87579569

Date of Signing:               September 2003

 